EXHIBIT 10.40
 
Independent Contractor Agreement
 
This Independent Contractor Agreement (this “Agreement”) is made and entered
into as of August 1, 2013 (the “Effective Date”) by and between Touchpoint
Metrics, Inc. (“Touchpoint Metrics”), a California corporation with a principal
address of 201 Spear Street, Suite 1100, San Francisco, California, 94105, and
Ashley Garnot, an individual who resides at 545 Granada Cresent, North
Vancouver, BC, Canada, V7N 3A7 (“Consultant”). Touchpoint Metrics and Consultant
may be referred to herein individually as a “Party” and collectively as the
“Parties”.
 
    WHEREAS, Touchpoint Metrics and Consultant desire to enter into a mutually
beneficial business relationship pursuant to which Touchpoint Metrics will
engage Consultant, as an independent contractor, to perform certain services and
related activities requested by Touchpoint Metrics from time to time; and
 
    NOW THEREFORE, in consideration of the mutual covenants, conditions, and
promises contained in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which Touchpoint Metrics and Consultant hereby
acknowledge, Touchpoint Metrics and Consultant agree as follows:
 
 
1.           Definitions. Unless otherwise indicated, capitalized terms used in
this Agreement that are not defined herein shall have the meanings ascribed to
them in that certain Non-Disclosure Agreement executed by the Parties prior to
or contemporaneously with this Agreement, a copy of which is attached hereto as
Exhibit A (the “Non-Disclosure Agreement”). The Non-Disclosure Agreement is
hereby incorporated into this Agreement in its entirety by this reference.
 
2.           Services. During the term of the Agreement, Consultant agrees to
provide services to Touchpoint Metrics which Touchpoint Metrics may authorize by
the execution of a Statement of Work (“SOW”) as described in this Agreement.
 
    2.1. Consultant shall perform the Services as requested by and for the
benefit of the Affiliates of Touchpoint Metrics and shall promote and protect
their respective interests to the same extent as the interests of Touchpoint
Metrics without additional compensation. Touchpoint Metrics and its Affiliates
shall be referred to herein individually and collectively as “Company”.
 
3.           Statements of Work. Each SOW shall be issued in accordance with the
terms of this Agreement, and will contain, where appropriate, the project name,
description, and compensation. All SOWs or other forms of written authorization
shall be subject to the terms and conditions set forth in this Agreement. In the
event any conditions contained in an SOW conflict with any terms, conditions, or
clauses in this Agreement, or there is an ambiguity between the SOW and this
Agreement, then the provisions of this Agreement shall govern, unless clearly
and specifically stated otherwise in the SOW.
 
4.           Relationship.
 
    4.1. Consultant is not an employee of Company for any purpose whatsoever,
but is an independent contractor. Company shall not have the right to require
Consultant to do anything that would jeopardize the relationship of independent
contractor between Company and Consultant.
 
    4.2. Consultant understands and acknowledges that Consultant is solely
responsible for payment of all State and Federal taxes and any other required
withholding, worker’s compensation, as well as any insurance, health or other
benefits plans, stock plans, 401(k) plans or any other benefits or programs.
 
    4.3. Consultant does not have, nor shall Consultant assert it does have, any
right, power or authority to create any contract or obligation, either express
or implied, on behalf of, or binding upon Company, unless Company shall consent
to that in writing.
 
5.           Term. This Agreement will commence on the Effective Date and remain
in full force until terminated as provided for herein.
 
 
Touchpoint Metrics Proprietary and Confidential Page of
Rev. 102912
 
Page 1of 5

--------------------------------------------------------------------------------

 
 
 
 
 
6.           Ownership of Work Product.
 
    6.1. The Parties acknowledge that the end product and deliverables for any
work performed by Consultant for Touchpoint Metrics or any of its Affiliates,
including any related Intellectual Property, is being created at the insistence
of Touchpoint Metrics and shall be deemed “work made for hire” under the United
States copyright law (“Work Product”) and Touchpoint Metrics is to be the
“author” within the meaning of such copyright law for all purposes. All original
material submitted by Consultant as part of the Work Product, as well as copies
of such Work Product in whatever medium fixed or embodied, shall be owned
exclusively by Touchpoint Metrics as its creation.
 
    6.2. Consultant hereby grants, assigns and conveys to Touchpoint Metrics (or
any person or entity designated by Touchpoint Metrics) all right, title and
interest in and to all Work Product authored, developed or delivered by
Consultant or its employees, agents, consultants, contractors and
representatives either solely or jointly with others under this Agreement.
 
7.           Termination.
 
    7.1. Either the Company or Consultant may terminate this Agreement at any
time, with or without cause, and with or without notice.
 
    7.2. If this Agreement is terminated in accordance with its terms,
Consultant shall be entitled to any amounts due and owing as compensation under
this Agreement to the extent earned, as defined herein, on a pro-rata basis,
plus reimbursement for all expenses or costs.
 
8.           Non-Disclosure.
 
    8.1. Consultant represents, agrees, and confirms that (a) a true and correct
copy of the Non-Disclosure Agreement is attached to this Agreement as Exhibit A;
(b) the Non-Disclosure Agreement is incorporated into this Agreement in its
entirety and it forms a material part of this Agreement; (c) Touchpoint Metrics
would not enter into this Agreement with Consultant without Consultant’s
execution of the Non-Disclosure Agreement and Consultant’s commitment to the
agreements and covenants contained in the Non-Disclosure Agreement, including
all of agreements and covenants relating to non-disclosure of Company
Proprietary Information; and (d) all of the provisions of the Non-Disclosure
Agreement shall survive any expiration or termination of this Agreement.
 
    8.2. Without limiting the terms of the Non-Disclosure Agreement, Consultant
agrees that: (a) the customers, business, products, technology, business
connections, customer lists, procedures, operations, techniques and other
aspects of the business of Company constitute Company Proprietary Information;
(b) during the term of this Agreement, and after termination of this Agreement,
it will not, either individually or as an employee, agent, partner, shareholder,
or in any other capacity, use or disclose, or cause to be used or disclosed, any
trade secret, confidential information or other Proprietary Information acquired
by Consultant during the term of this Agreement or otherwise in connection with
its relationship with Company in such a manner to as to directly compete with
Company in any way; and (c) the resources of Company, including all trademarks,
samples of final work, marketing and sales support tools and materials, copy,
methodologies, software, systems, processes and procedures (collectively, the
“Assets”) shall remain the exclusive property of Company.
 
    8.3. Except as provided in the Non-Disclosure Agreement, this Agreement does
not limit the ability of the Consultant to do business with or consult with
other clients in the same or similar industries or geographic areas, or with
businesses or clients that may be in the same industries or geographic areas as
Company’s customers.
 
9.           Hold Harmless. Consultant shall indemnify and hold Company free and
harmless from any obligation, cost claim, judgment, attorneys’ fees, and
attachments arising from, growing out of, or in any way connected with the
services rendered by Consultant to Company under this Agreement. However, this
indemnification shall not apply if such obligation, cost claim, judgment,
attorneys’ fees, or attachments are ultimately determined to have arisen through
the negligence of Company.
 
 
Touchpoint Metrics Proprietary and Confidential Page of
Rev. 102912
 
 
Page 2of 5

--------------------------------------------------------------------------------

 
 
 
 
 
10.           Certain Payment Obligations. Consultant acknowledges and agrees
that the provisions of Section 10 are not intended to prevent Consultant from
competing with Company.
 
    10.1. Consultant agrees that, in the event, during the relationship, and for
a period of one (1) year after the termination of the relationship, Consultant
either for itself or for any other Person, for any reason, either directly or
indirectly;
 
    (a)   services any Client or Introduced Client by providing services that
Company offers or that Company intended to offer its customers at the time of
the relationship, of which Consultant was aware or reasonably should have been
aware;
    (b)   accepts any business from any Client or Introduced Client that Company
had offered or was intending to offer its customers at the time of the
relationship, for which Consultant was aware or reasonably should have been
aware,
 
    Company shall be entitled to receive from Consultant, and Consultant shall
promptly pay to Company, a sum equal to fifty percent (50%) of all of the first
year’s income and other amounts earned or received by Consultant from Client or
Introduced Client.
 
    10.2.           Consultant agrees that, in the event, during the
relationship, and for a period of one (1) year after the termination of the
relationship, Consultant either for itself or for any other Person, for any
reason, either directly or indirectly;
 
    (a)   encourages, or causes others to encourage, any Company employee or
Supplier to terminate their relationship with Company;
    (b)   induces, or seeks to hire, or hires, any Company employee or Supplier,
or any Person who was an employee or Supplier of Company within the prior twelve
(12) months; or
    (c)   induces or attempts to induce any Company employee or Supplier to
breach any agreement that they may have with Company,
 
    Company shall be entitled to receive from Consultant, and Consultant shall
promptly pay to Company, a sum equal to thirty-three and one-third percent
(33.33%) of the compensation paid or payable by Company to the applicable
employee or Supplier in the twelve (12) months preceding action.
 
 
11.           Assignment; Succession. This Agreement shall not be assignable by
Consultant, and any attempt by Consultant to assign this Agreement in whole or
in part shall be void and of no force or effect. This Agreement may be assigned
by Company without any restriction of any kind. The provisions of this Agreement
inure to the benefit of, and are binding upon, Consultant’s heirs,
representatives, executors, successors, assigns, and administrators, and shall
inure to the benefit of Company and its representatives, successors, and
assigns.
 
12.           Governing Law; Jurisdiction and Venue; Arbitration. This Agreement
shall be governed by and construed in accordance with the laws of the State of
California without reference to the conflict of law provisions thereof. The
Parties consent and submit to the exclusive jurisdiction and venue of the state
courts located in Marin County, California and the federal courts located in San
Francisco County, California for any dispute relating to the terms,
interpretation, or performance of this Agreement. Notwithstanding the foregoing,
the Parties agree that all disputes arising between them shall be submitted to
and exclusively determined, resolved and adjudicated by arbitration proceedings
before the American Arbitration Association, to be held pursuant to the
Commercial Arbitration Rules, and such arbitration procedures to be held in
Marin County, California.
 
13.           Waiver or Modification. No waiver or modification of this
Agreement or of any covenant, condition, or limitation contained herein shall be
valid unless in writing and duly executed by the Party to be bound thereby.
Furthermore, no evidence of any modification or waiver shall be offered or
received as evidence in any proceeding, arbitration, or litigation between the
Parties arising out of or affecting this Agreement or the rights or obligations
of any Party hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The provisions of this Section may not be waived except
as set forth herein. No failure of any Party to exercise any power given such
Party hereunder or to insist upon strict compliance by any Party with its
obligations hereunder, and no custom or practice of the Parties in variance with
the terms hereof, shall constitute a waiver of any Party’s right to demand exact
compliance with the terms hereof.
 
 
Touchpoint Metrics Proprietary and Confidential Page of
Rev. 102912
 
 
Page 3of 5

--------------------------------------------------------------------------------

 
 
 
 
 
14.           Severability. If any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, the remainder will be
enforced as fully as possible, and the court shall have the power to modify the
provision to the extent required to permit its enforcement in a manner most
closely representing the intention of the Parties as expressed herein.
 
15.           Interpretation; Headings. This Agreement was the joint, negotiated
product of the Parties. Therefore, neither Party shall advance a position that
any provision hereof should be more strictly construed against the other Party
on the basis that such other Party prepared such provision. As used in this
Agreement, the term “including” shall mean “including, without limitation”, and
the term “includes” shall mean “includes, without limitation”. The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the interpretation of this Agreement. Recitals are
incorporated into this Agreement in their entirety by this reference.
 
16.           Remedies; Cumulative Rights. Consultant acknowledges and agrees
that any actual or threatened breach of this Agreement will cause irreparable
harm to Company for which damages would not be an adequate remedy, and,
therefore, Company will be entitled to temporary and permanent injunctive relief
with respect thereto in addition to any other remedies, including monetary
damages and/or punitive damages. If any action is brought to enforce any
provision of this Agreement, the prevailing Party shall be entitled to recover
reasonable costs and attorneys’ fees. Unless otherwise provided herein, all
rights, powers, privileges, and remedies conferred upon the Parties by law, this
Agreement, or otherwise shall be cumulative.
 
17.           Complete Agreement. This Agreement represents the entire agreement
between the Parties regarding its subject matter, and supersedes all prior
arrangements, contracts, or understandings between the Parties relating to or
concerning the subject matter hereof. No representations, warranties,
inducements, or oral agreements have been made by Company or Consultant except
as expressly set forth herein.
 
18.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument. Delivery of an executed counterpart of a
signature page to this agreement by facsimile or other electronic means shall be
effective as delivery of a mutually-executed counterpart to the Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
 
 
 
Touchpoint Metrics, Inc.
 
By:       MICHAEL HINSHAW
 
Name:   Michael Hinshaw
 
Title:      President
 
Date: __August 1, 2013___________________
Consultant
 
By:       ASHLEY GARNOT
 
Name:  Ashley Garnot
 
Title:     __________________________________
 
Date: __8/7/2013_______________________

 
 
Touchpoint Metrics Proprietary and Confidential Page of
Rev. 102912

 
 
Page 4of 5

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
NON-DISCLOSURE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Touchpoint Metrics Proprietary and Confidential Page of
Rev. 102912
 

 
 
Page 5of 5

--------------------------------------------------------------------------------

 
